Citation Nr: 0726905	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  99-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO).   

Procedural history

The veteran served on active duty from December 1952 to 
October 1954 and from January 1955 to May 1956.

The Board of Veterans' Appeals (Board) denied service 
connection for right eye disability in December 1983.  

The veteran applied to reopen a claim for service connection 
for right eye disability in September 1999.  The RO declined 
to reopen the claim. The veteran appealed the RO's decision.  
He presented testimony at a personal hearing at the RO before 
the undersigned in October 2000.

This matter was previously before the Board in November 2000.  
At that time, the Board denied the veteran's request to 
reopen his previously denied claim.  The veteran then sought 
review of the Board's decision before the United States Court 
of Appeals for Veterans Claims (the Court).  In June 2001, 
representatives of the veteran and the Secretary of Veterans 
Affairs filed with the Court a Joint Motion to Remand and to 
Stay Further Proceedings (the Joint Motion).  On June 6, 
2001, the Court issued an Order which granted the Joint 
Motion, vacated the Board's November 2000 decision and 
remanded the case to the Board, directing that the veteran's 
request to re-open his previously denied claim of entitlement 
to service connection be granted and that additional 
development of the claim be undertaken, to include providing 
the veteran with notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).

In July 2003, this issue was remanded by the Board to the RO 
in order to complete the development directed by the Court 
and also to undertake certain other development that the 
Board found warranted.  In October 2005, the RO issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  

The matter was returned to the Board for further appellate 
action in June 2006.  
At that time, the Board found that certain of the development 
requested by the Court, as well as development requested by 
the Board, had not been completed.  The matter was 
accordingly remanded to the Agency of Original Jurisdiction 
(AOJ) via the VA Appeals Management Center (AMC) in 
Washington, DC. so that the veteran could be afforded 
appropriate VCAA notice, a VA medical opinion could be 
obtained and additional efforts could be made to obtain the 
veteran's 1949-1950 driver's license records.  Each of these 
actions was subsequently accomplished.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

In an April 2007 SSOC, the AOJ continued to deny the claim.  
The matter has been returned to the Board for further 
appellate action.     

Other issues

In June 2006, the Board issued a decision which denied the 
veteran's claim to an initial evaluation in excess of 50 
percent for service-connected PTSD.  The Board also granted 
the veteran entitlement to an earlier effective date for 
service connection for PTSD.    


FINDINGS OF FACT

1.  In December 1952 when the veteran was accepted into 
service, there was no indication that the veteran suffered 
from a disability of the right eye.  

2.  In May 1956, at the end of the veteran's second period of 
service, a right eye disability was noted on the veteran's 
separation examination report.  

3.  The medical evidence of record shows that the veteran has 
recently experienced a variety of right eye disabilities 
including chronic pseudophakic edema, optic nerve atrophy, 
glaucoma and chorioretinal scarring.  In September 2006, the 
veteran's right eye was removed.  

4.  The competent and probative medical evidence of record is 
at least in equipoise as to the relationship between the 
veteran's right eye disability and events which occurred 
during his periods of service.  


CONCLUSION OF LAW

A right eye disability was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right eye disability.  Essentially, he contends that he 
suffered an injury to his right eye during his first period 
of service and that he has suffered from right eye 
disabilities since that date, culminating in the loss of his 
right eye in September 2006.  

The Joint Motion

As has been discussed in the Introduction above, the Court's 
June 2001 Order, based on the Joint Motion, vacated the 
Board's November 2000 decision.  
	
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

As has been described in some detail in the Introduction, 
since the June 2001 Order the Board has provided appropriate 
development and has complied with the directions contained in 
the Joint Motion.  
.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
eye disability claim in October 2006.  This letter appears to 
be in conformity with the requirements of law.  
The Board need not, however, discuss in any detail the 
sufficiency of either the October 2006 VCAA notice or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Analysis

The veteran is seeking entitlement to service connection for 
a right eye disability.  Essentially he contends that he 
incurred an eye injury during his first period of service and 
experienced various eye disabilities from that time until 
September 2006, when his right eye was removed.   

Initial matter - missing service medical records

The veteran's service medical records are missing and 
presumably were destroyed in a July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions.   See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Discussion

In the interest of clarity, a Hickson analysis will be 
applied.  

Concerning current disability, the medical evidence of record 
shows that the veteran had been diagnosed with a variety of 
disorders of the right eye, to include chronic pseudophakic 
edema, optic nerve atrophy, glaucoma and chorioretinal 
scarring.  The right eye was removed in September 2006.  
Hickson element (1) is therefore met.  

Turning to element (2), in-service incurrence or aggravation 
of disease or injury, the veteran has testified that he 
incurred his right eye disability during his first period of 
service.  In that regard, the Board notes that service 
medical records relating to that first period of service are 
unavailable, so there is no contemporaneous evidence to the 
contrary.  

The veteran is presumed by law to have been in sound 
condition on entry into service.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).  
That presumption may be rebutted by clear and unmistakable 
evidence to the contrary.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

The veteran's February 1949 (pre-service) driver's license 
records have been obtained and show normal visual acuity.  
Based upon those records, the January 2007 VA examiner 
determined that the veteran did not experience any eye 
disability prior to his entry into service.  

There is medical evidence to the contrary.  The veteran's 
surviving service medical records include a May 1956 
separation examination.  This examination documents a loss of 
visual acuity in the right eye.  The separation physical 
examination report indicated that such existed prior to 
service.  However, because the 1949 driver's license records, 
the opinion of the January 2007 VA examiner and that of a 
September 2006 private doctor all indicate that prior to the 
veteran's initial entry into service there was no such eye 
disability, the statutory presumption of soundness on 
enlistment has not been rebutted by clear and unmistakable 
evidence.

Moreover, in the September 2006 private medical opinion and 
in the January 2007 VA examination report, it was determined 
that an eye disability must have become manifest at some 
point between the veteran's acceptance and enrollment into 
his first period of service and his acceptance and enrollment 
for his second period of service in January 1955 (that is to 
say during the first period of service).  

In short, the medical evidence now of record stands for the 
proposition that an eye disability was initially manifested 
during the veteran's initial period of military service.  
Therefore, Hickson element (2), in-service incurrence of 
disease, is also satisfied.  

Turning to element (3), nexus, there are of record three 
competent and probative medical opinions.  
 
The only competent medical evidence of record which indicates 
no relationship between the veteran's period of service and 
his right eye complaints is contained in a February 2004 VA 
examination report.  That report indicated that the veteran 
suffered from a congenital disability of the eye.  However, 
that finding has been discounted and outweighed by the 
findings in the September 2006 treating physician's letter 
and the January 2007 VA medical examination report.  

The September 2006 physician's letter contains the conclusion 
based upon a review of the available service records and 
examination of the veteran, the veteran's right eye 
disabilities were related to events in service.  The January 
2007 VA medical examiner determined that the evidence was in 
equipoise due to the unavailability of records as to whether 
or not the veteran's eye disabilities were related to events 
in service.  [It is not the role of a VA examiner to assign 
weight to various items of evidence; in any event, the Board 
reads the examination report as fairly indicating that it was 
as likely as not that the right eye disability is related to 
events in service.]

Based upon the conclusions contained in the September 2006 
and January 2007 reports, the Board has determined that 
Hickson element (3), medical nexus is also satisfied.  

In short, based on the rather sketchy evidence of record, due 
in large measure to the loss of the veteran's service medical 
records in the 1973 fire, the Board has reached the 
conclusion that the veteran's right eye disability became 
manifest during his first period of service and that the 
right eye disabilities experienced by the veteran after 
service were related to service.  The benefits sought on 
appeal are accordingly granted.


ORDER

Entitlement to service connection for right eye disability is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


